                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Chief Judge Marcia S. Krieger

Civil Action No. 18-cv-00975-MSK-NRN

ROBERT MILES,

        Plaintiff,

v.

SHIRLEY MILES,
RACHAEL LATTIMER,
JUDGES BAKKE,
JUDGE MacDONALD, and
JUDGE TUTTLE,

        Defendants.


                            ORDER RE: MOTIONS TO DISMISS


        THIS MATTER comes before the Court on Motions to Dismiss submitted by Defendants

Rachael Lattimer (#39), Shirley Miles (#40), and Judges Ingrid S. Bakke and Andrew R.

Macdonald (#41). The Court also has reviewed Plaintiff Robert Miles’ Responses1 to such

motions (#44, #48, #58), and Defendants’ Replies (#47, #56).

     I. Jurisdiction

        Each of the Defendants moves to dismiss all asserted claims – at least in part – for lack of

subject matter jurisdiction.2 The Court properly exercises its jurisdiction to determine whether it

has subject matter jurisdiction to determine the merits of Mr. Miles’ claims. Weber v. Mobil Oil



1
  Mr. Miles is proceeding as a pro se plaintiff. In such cases, the Court construes his pleadings
and other filings liberally. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).
2
  Ms. Lattimer and Ms. Miles also move to dismiss claims against them pursuant to Fed. R. Civ.
Pro. 12(b)(6).

                                                 1
Corp., 506 F.3d 1311, 1313-14 (10th Cir. 2007); Pritchett v. Office Depot, Inc., 420 F.3d 1090,

1094 (10th Cir. 2005).

    II. Relevant Facts

        This action arises out of Mr. Miles’ dissatisfaction with the outcome of dissolution of

marriage proceedings. The current operative pleading is his Amended Complaint. (#5.) In it, he

asserts claims against Ms. Miles (his ex-wife), Ms. Lattimer (his ex-wife’s attorney in the

dissolution proceedings), and Judges Bakke and MacDonald, who are state district court judges

that presided in such matter.3

        The Amended Complaint identifies a number of incidents that give rise to Mr. Miles’

claims: (1) an incident in the spring of 2018 in which Mr. Miles was held in contempt for failing

to pay amounts due under the dissolution order and was jailed for several days (#5, at pp. 30-314);

(2) the purported failure of the state court to properly value of certain antiques and other assets for

distribution of marital assets (#5, at pp. 34-35); (3) Judge Bakke’s finding that a motion addressing

that valuation and distribution issue was frivolous and consequently awarding attorney’s fees (#5,

at pp. 29, 36); and (4) the property division between Mr. Miles and Ms. Miles, especially including

their respective pension and a severance packages (#1, at pp. 2-3; #44, at pp. 3-45). The relief


3
    Mr. Miles also named a “Judge Tuttle” in Boulder, but that named Defendant has not been served.
4
   Mr. Miles attaches approximately 85 pages of exhibits to his Amended Complaint; the Court
may look to these attached documents when resolving a motion to dismiss based on the face of the
pleadings. Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001). The Court notes that it
appears that in those exhibits, Mr. Miles mistakenly identifies the time period that he spent in jail
as occurring in March and April 2017, and not 2018. (#5, at p. 31.) However, this is inconsistent
with the November 2017 order holding him in contempt, and it also is contrary to various
references in Mr. Miles’ briefing, which states that he was confined in 2018. (E.g., #44, at p. 5;
#58, at p. 57.)
5
  Technically, Mr. Miles does not expressly plead any allegations in his Amended Complaint
challenging the general distribution of marital assets in his underlying dissolution proceedings.
However, he made such allegations in his initial Complaint, and he argues this issue in his
Response; furthermore, it is somewhat unclear, but the numerous exhibits submitted with his
                                                  2
sought in the Amended Complaint is “correct[ion]” of “the cash distribution per the full disclosure

of assets,” and imposition of “charges against the defendants.” (#5, at p. 7.) In a subsequent

filing, Mr. Miles also requests that the Court “[i]ssue order, decree ordering the state court to

nullify their [sic] orders of Nov 21, 2018 [sic] concerning funds and return the funds to the

plaintiff.” (#58, at p. 74.) He further asks for “punitive (monetary)” damages. (#58, at p. 74.)

          Construing the Amended Complaint most favorably to Mr. Miles, his claims can be loosely

grouped in two categories. The first grouping is based on Mr. Miles’ assertion that the state family

court erred when it distributed the marital assets. The second – and somewhat less explicit –

grouping appears to arise from a handful of days that he spent in jail as a result of being held in

contempt by the state court. Construed liberally, this might be characterized as a claim brought

pursuant to 42 U.S.C. §1983 for violation of Mr. Miles’ rights under the Fourth Amendment of the

United States Constitution.

   III.      Analysis

          As to the first grouping of claims – pertaining to error and need for modification of

determinations made by the state court in the dissolution of marriage action – the question of

subject matter jurisdiction is dispositive.

          Federal courts are courts of limited subject matter jurisdiction. Gad v. Kan. State Univ.,

787 F.3d 1032, 1035 (10th Cir. 2015); Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220, 1225

(10th Cir. 2004). Subject matter jurisdiction is a constitutional prerequisite to hearing a case, and

“because it involves a court’s power to hear a case, [it] can never be forfeited or waived.” Arbaugh




Amended Complaint may support this theory. Therefore, because Mr. Miles is a pro se litigant,
the Court will construe his Amended Complaint and the attached supporting documents broadly
as asserting a claim that the general distribution of marital assets by the state family court was
improper.

                                                  3
v. Y & H Corp., 546 U.S. 500, 514 (2006) (quotation omitted). Thus, federal courts always have

an independent obligation – no matter the stage of litigation – to consider whether they have subject

matter jurisdiction over the matters before them. Gad, 787 F.3d at 1035.

         Challenges to subject-matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1)

generally take one of two forms: facial attacks or factual attacks. Ruiz v. McDonnell, 299 F.3d

1173, 1180 (10th Cir. 2002). A facial attack is based upon a complaint’s allegations as to subject-

matter jurisdiction. Thus, in reviewing a facial attack, a court is limited to allegations in the

complaint, which must be accepted as true. In contrast, a factual attack involves a challenge as to

jurisdiction based on facts beyond those alleged in the complaint. With a factual attack, a court

has wide discretion to allow documentary and even testimonial evidence to resolve disputed

jurisdictional facts. Sizova v. Nat’l Inst. of Standards & Tech., 282 F.3d 1320, 1324 (10th Cir.

2002).

         Ordinarily, federal courts lack subject matter jurisdiction to consider issues arising in

marriage dissolution matters. “[T]he domestic relations exception... divests the federal courts of

power to issue divorce, alimony, and child custody decrees.” Ankenbrandt v. Richards, 504 U.S.

689, 703 (1992); accord Leathers v. Leathers, 856 F.3d 729, 756 (10th Cir. 2017) (citing

Akenbrandt). The Tenth Circuit has interpreted this doctrine to encompass an attempt by a litigant

to reopen, reissue, correct, or modify an existing domestic relations decree, such as a divorce,

marriage dissolution or child custody order. Leathers, 856 F.3d at 756; see also Hunt v. Lamb, 427

F.3d 725, 727 (10th Cir. 2005).

         There is no dispute that this action concerns rulings made by state judges in Mr. Miles’

marriage dissolution proceeding. Thus, to the extent that he seeks review or modification of those

rulings or relief for the actions by the Defendants in that case, this Court cannot preside. Mr. Miles’

remedy is in the state court system.
                                                  4
       Mr. Miles argues that he is pursuing independent federal constitutional and state law claims

against Ms. Miles, Ms. Lattimer, and/or Judges Bakke and MacDonald’s.6 (#48, at p. 7; #58, at

pp. 43, 52.) That does not change the outcome. The labeling of claims makes no difference; it is

the relief that Mr. Miles seeks that is determinative.

                Stating a claim in terms of contract or tort does not determine whether
           it falls outside the domestic relations exception. The proper inquiry focuses
           on the type of determination the federal court must make in order to resolve
           the claim. If the federal court is called upon to decide those issues regularly
           decided in state court domestic relations actions such as divorce, alimony,
           child custody, or the support obligations of a spouse or parent, then the
           domestic relations exception is applicable.

Vaughan v. Smithson, 883 F.2d 63, 65 (10th Cir. 1989).

       Here, Mr. Miles asks this court to review and “redo” determinations made in the state court.

This Court cannot do that because it lacks authority to pass on the soundness of state court

decisions in domestic relations matters.

       Even if the Court could exercise subject matter jurisdiction, it would be required to abstain

from doing so under the Rooker-Feldman doctrine. The Rooker-Feldman doctrine protects final

orders and judgments entered by state courts ensuring that they are addressed by state courts of

appeal. It prohibits a party losing in state court from appealing to federal court. Knox v. Bland,

632 F.3d 1290, 1292 (10th Cir. 2011); Guttman v. Khalsa, 446 F.3d 1027, 1031-32 (10th Cir.

2006). Numerous decisions by the Tenth Circuit have applied the Rooker-Feldman doctrine to



6
  One of Mr. Miles’ submissions also contains a passing reference to the notion that the domestic
relations exception does not and cannot apply where a plaintiff is alleging constitutional violations.
(#48, at p. 6.) He does not cite any authority for that assertion. In any event, although the Court’s
research could not uncover any Tenth Circuit decisions expressly addressing the issue of the
applicability of the domestic relations exception to constitutional claims, it found several
unpublished Tenth Circuit decisions affirming district court orders dismissing constitutional
claims on such grounds. See, e.g., Landrith v. Gariglietti, 505 Fed. App’x 701, 703 (10th Cir.
2012); Winters v. Kan. Dep’t of Soc. and Rehab. Servs., 441 Fed. App’x 611, 612 (10th Cir. 2011).

                                                  5
preclude lawsuits asserting constitutional challenges to a family court decree like a dissolution

order. See, e.g., Jackson v. Davidson, 272 Fed. App’x 722, 723-24 (10th Cir. 2008); Yisrael v.

Russell, 82 Fed. App’x 629, 632 (10th Cir. 2003); see also Pandey v. Russell, 445 Fed. App’x 56,

59 (10th Cir. 2011).

        Mr. Miles challenges the legitimacy of a “Rooker-Feldman fallacy,” arguing that the U.S.

Supreme Court has “continued to narrow” and “minimize[d]” the doctrine. (#44, at pp. 1, 13.)

Mr. Miles cites two Supreme Court cases – Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280 (2005), and Lance v. Dennis, 546 U.S. 459 (2006) – for that proposition. Neither decision

is apt in this context.

        Exxon Mobil holds that the Rooker-Feldman doctrine applies where a federal lawsuit

complains of an injury caused by a completed state court judgment and seeks review and rejection

of that judgment. 544 U.S. at 291-92. Here it appears that Mr. Miles’ dissolution of marriage

action is final.7 The Colorado Supreme Court denied Mr. Miles’ petition for certiorari before this

action was filed.

        Lance holds that the Rooker-Feldman doctrine will not preclude a federal litigant’s claims

unless that litigant was actually a party to the state court proceeding being challenged in federal

court (as opposed to being in privity with that state court party). 546 U.S. at 465-66. Here, it is

clear that Mr. Miles was a party to his dissolution of marriage action.

        The Court now turns to another facet of Mr. Miles’ claims – those stemming from having

been jailed following a finding of being in contempt of court. For the reasons stated above, this



7
  Even if it the challenged rulings were not final, application of the Younger abstention doctrine
would operate the same way as does Rooker Feldman. Federal courts cannot intervene in state
court actions to address orders that have not yet become final. Younger v. Harris, 401 U.S. 37
(1971).

                                                 6
Court has no jurisdiction to review the judicial determination of his contempt nor any order

authorizing his arrest. However, construing his pleadings most liberally, if he has a claim for

unreasonable seizure in violation of his Fourth Amendment rights, he could bring a claim pursuant

to 28 U.S.C. § 1983.

       To bring such a claim, however, Mr. Miles must identify state actors – those who act under

the authority of a governmental entity– who infringed his constitutional rights. Jojola v. Chavez,

55 F.3d 488, 492 (10th Cir. 1995). Ms. Miles and Ms. Latimer do not qualify as state actors,

because a private party’s invocation of state legal procedures does not constitute participation or

with state officials that would satisfy the § 1983 requirement of state actors acting under color of

law. See: Johnson v. Rodrigues, 293 F.3d 1196, 1205 (10th Cir. 2002). Judges Bakke and

MacDonald are subject to absolute immunity while acting within the scope of their jurisdiction.

See: Ledbetter v. City of Topeka, Kan., 318 F.3d 1183, 1189 (10th Cir. 2003).

       Mr. Miles’ pleadings do not plausibly allege any fact that suggests that the Judges acted

outside of their jurisdictional authority, and they fail to identify any other state actor against which

a viable claim could be brought. Thus, although a broad and generous reading of Mr. Miles’ claims

suggests that a 28 U.S.C. § 1983 might arguably be brought, Mr. Miles has failed to do so.

       Accordingly, the Court finds that it lacks jurisdiction or must abstain from addressing Mr.

Miles’ claims arising from his dissolution of marriage action.




                                                   7
                                         CONCLUSION

       IT IS THEREFORE ORDERED that the Motions to Dismiss (#39, #40, #41) are

GRANTED. All claims asserted in the case are DISMISSED WITHOUT PREJUDICE, and

the Clerk of the Court shall close the case.

       Dated this 5th day of December, 2018.

                                               BY THE COURT:




                                               Marcia S. Krieger
                                               Chief United States District Judge


.




                                                8
